
	

113 HR 4170 IH: Youth Mental Health Research Act
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4170
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Fattah introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for a Youth Mental Health Research Network.
	
	
		1.Short titleThis Act may be cited as the Youth Mental Health Research Act.
		2.FindingsCongress finds the following:
			(1)More than 100 million Americans currently have some sort of brain-related condition. Millions of
			 Americans, many of whom are currently school children, have some sort of
			 developmental delay, autism, or learning disability.
			(2)Moreover, many Americans suffer from some form of psychotic disorder, including schizophrenia and
			 affective psychotic disorders.
			(3)These brain disorders usually result in significant life-long disability, and psychotic disorders
			 in particular, despite advances in treatment, rank among the top causes of
			 disability worldwide.
			(4)Neuroscience research has the potential to dramatically improve the quality of life for people
			 facing brain disease and injury, and to significantly improve our
			 understanding of learning.
			(5)Because of the impact on the health and economy of the country, the Federal Government has taken a
			 special interest in promoting neuroscience and mental health research.
			 Several Federal agencies, including the National Science Foundation,
			 National Institutes of Health (NIH), Veterans Administration, and
			 Department of Defense oversee research on the brain and nervous system.
			(6)In December 2011, Congress directed the Office of Science and Technology Policy to establish an
			 Interagency Working Group on Neuroscience (IWGN). The IWGN is currently
			 convening representatives across the Federal Government to make
			 recommendations about the future of neuroscience research.
			(7)Given the findings about the role of mental illness in multiple shootings across the Nation,
			 including Newton, Connecticut, Aurora, Colorado, and other communities
			 experiencing similar tragedies, the Federal Government has an interest in
			 pursuing research on the early detection, intervention, and prevention of
			 psychosis.
			(8)In line with this, the Federal Government is looking for new ways of increasing the Nation’s
			 knowledge of the underlying causes of psychosis.
			(9)The United States commitment to furthering the early detection of mental illness in youth was seen
			 in its participation in two public/private research programs that studied
			 the earliest stages of psychotic illness, namely—
				(A)the North American Prodrome Longitudinal Study (NAPLS); and
				(B)the Recovery After an Initial Schizophrenia Episode (RAISE) initiative.
				3.Youth Mental Health Research Network
			(a)Youth Mental Health Research Network
				(1)NetworkThe Director of the National Institutes of Health may provide for the establishment of a Youth
			 Mental Health Research Network for the conduct or support of—
					(A)youth mental health research; and
					(B)youth mental health intervention services.
					(2)Collaboration by institutes and centersThe Director of NIH shall carry out this Act acting—
					(A)through the Director of the National Institute of Mental Health; and
					(B)in collaboration with other appropriate national research institutes and national centers that
			 carry out activities involving youth mental health research.
					(3)Mental health research
					(A)In generalIn carrying out paragraph (1), the Director of NIH may award cooperative agreements, grants, and
			 contracts to State, local, and tribal governments and private nonprofit
			 entities for—
						(i)conducting, or entering into consortia with other entities to conduct—
							(I)basic, clinical, behavioral, or translational research to meet unmet needs for youth mental health
			 research; or
							(II)training for researchers in youth mental health research techniques;
							(ii)providing, or partnering with non-research institutions or community-based groups with existing
			 connections to youth to provide, youth mental health intervention
			 services; and
						(iii)collaborating with the National Institute of Mental Health to make use of, and build on, the
			 scientific findings and clinical techniques of the Institute’s earlier
			 programs, studies, and demonstration projects.
						(B)ResearchThe Director of NIH shall ensure that—
						(i)each recipient of an award under subparagraph (A)(i) conducts or supports at least one category of
			 research described in subparagraph (A)(i)(I) and collectively such
			 recipients conduct or support all such categories of research; and
						(ii)one or more such recipients provide training described in subparagraph (A)(i)(II).
						(C)Number of award recipientsThe Director of NIH may make awards under this paragraph for not more than 70 entities.
					(D)Supplement, not supplantAny support received by an entity under subparagraph (A) shall be used to supplement, and not
			 supplant, other public or private support for activities authorized to be
			 supported under this paragraph.
					(E)Duration of supportSupport of an entity under subparagraph (A) may be for a period of not to exceed 5 years. Such
			 period may be extended by the Director of NIH for additional periods of
			 not more than 5 years.
					(4)CoordinationThe Director of NIH shall—
					(A)as appropriate, provide for the coordination of activities (including the exchange of information
			 and regular communication) among the recipients of awards under this
			 subsection; and
					(B)require the periodic preparation and submission to the Director of reports on the activities of
			 each such recipient.
					(b)Intervention services for, and research on, severe mental illness
				(1)In generalIn making awards under subsection (a)(3), the Director of NIH shall ensure that an appropriate
			 number of such awards are awarded to entities that agree to—
					(A)focus primarily on the early detection and intervention of severe mental illness in young people;
					(B)conduct or coordinate one or more multisite clinical trials of therapies for, or approaches to, the
			 prevention, diagnosis, or treatment of early severe mental illness in a
			 community setting;
					(C)rapidly and efficiently disseminate scientific findings resulting from such trials; and
					(D)adhere to the guidelines, protocols, and practices used in the North American Prodrome Longitudinal
			 Study (NAPLS) and the Recovery After an Initial Schizophrenia Episode
			 (RAISE) initiative.
					(2)Data coordinating center
					(A)EstablishmentIn connection with awards to entities described in paragraph (1), the Director of NIH shall
			 establish a data coordinating center for the following purposes:
						(i)To distribute the scientific findings referred to in paragraph (1)(C).
						(ii)To provide assistance in the design and conduct of collaborative research projects and the
			 management, analysis, and storage of data associated with such projects.
						(iii)To organize and conduct multisite monitoring activities.
						(iv)To provide assistance to the Centers for Disease Control and Prevention in the establishment of
			 patient registries.
						(B)ReportingThe Director of NIH shall—
						(i)require the data coordinating center established under subparagraph (A) to provide regular reports
			 to the Director of NIH on research conducted by entities described in
			 paragraph (1), including information on enrollment in clinical trials and
			 the allocation of resources with respect to such research; and
						(ii)as appropriate, incorporate information reported under clause (i) into the Director’s biennial
			 reports under section 403 of the Public Health Service Act (42 U.S.C.
			 283).
						(c)DefinitionsIn this Act, the terms Director of NIH, national center, and national research institute have the meanings given to such terms in section 401 of the Public Health Service Act (42 U.S.C.
			 281).
			(d)Authorization of appropriationsTo carry out this Act, there is authorized to be appropriated $25,000,000 for each of fiscal years
			 2015 through 2019.
			
